Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                               CASE NO. 18-CV-61117-BLOOM-VALLE

  STEVEN BENTON AUBREY and
  BRIAN EDWARD VODICKA,

                 Plaintiffs,

  v.

  D MAGAZINE PARTNERS, L.P. et al.,

              Defendants.
  _________________________________________/

                  CITY DEFENDANTS’ REPLY MEMORANDUM OF LAW
                         IN SUPPORT OF MOTION TO DISMISS

         Defendants City of Dallas (the “City”),1 Scott Sayers, and Robert Ermatinger (collectively,

  the “City Defendants”), hereby reply in support of their Motion to Dismiss (ECF No. 53).2

                                        INTRODUCTION

         Plaintiffs’ Responses provide no factual or legal basis for this Court to exercise personal

  jurisdiction over the City Defendants. The Responses also fail to undermine the City Defendants’

  arguments as to venue, forum non conveniens, or why Plaintiffs’ counts should be dismissed for



  1
   As Plaintiffs concede (ECF No. 83, at p. 8), the Dallas Police Department is not an independent
  entity subject to suit. The “City” includes the City of Dallas and the Dallas Police Department.
  2
    Plaintiffs filed two responses to the City Defendants’ Motion to Dismiss: a response purportedly
  directed to the City Defendants and to Ermatinger in his official capacity (ECF No. 83), and a
  response purportedly directed against Ermatinger in his individual capacity (ECF No. 81)
  (collectively, the “Reponses”). Both Responses are substantially the same, except that when it
  comes to responding to the City Defendants’ 12(b)(6) arguments, one of the responses (ECF No.
  83) addresses all of Plaintiffs counts, whereas the other response (ECF No. 81) addresses only
  counts I, XV, VI, and XXI. This Reply is directed to both Responses.


                     WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 2 of 13



  failure to state a claim. As a result, except where necessary, the City Defendants will rely upon the

  arguments stated in their Motion to Dismiss. Only a few of Plaintiffs’ assertions and arguments in

  their Responses warrant a reply. They are addressed below.

                                            ARGUMENT

      1. Plaintiffs’ Jurisdictional Arguments.

         Plaintiffs have failed to allege a basis for this Court to exercise personal jurisdiction over

  the City Defendants, and have failed to rebut the declarations of Ermatinger and Sayers. The

  Responses argue two bases for personal jurisdiction: allegedly defamatory statements published in

  D Magazine and alleged3 phone calls made by the City or Ermatinger to law enforcement officials

  in Florida.4 Neither of these arguments has any merit.

         A. The Allegedly Defamatory Statements Published in D Magazine.

         The allegedly defamatory statements published in D Magazine cannot support personal

  jurisdiction over the City Defendants. While Ermatinger gave an interview to D Magazine, as he

  acknowledges in his declaration (ECF No. 53-1, ¶ 9), there is no allegation (or attachment to the

  Complaint) showing that any of the other City Defendants ever spoke to D Magazine (despite

  Plaintiffs’ attempt to blend all of the City Defendants together in the Responses).5 See ECF No.


  3
    It should be noted that the Responses make assertions related to these purported phone calls, but
  that these phone calls are not alleged in the Complaint, and are therefore improperly asserted for
  the first time in Plaintiffs’ responses.
  4
   Plaintiffs focus solely on these two issues, despite the fact that the vast majority of their counts
  against the City Defendants stem from the alleged searches and seizures in Texas.
  5
    The Responses broadly assert that the City “released” defamatory information that was published
  by D Magazine, but fail to identify the alleged information. Sayers’ declaration states he never
  spoke to D Magazine, and Plaintiffs have failed to contest this statement in Sayers’ declaration by
  a competing declaration or other competent proof—only speculation that Sayers might have
  spoken with D Magazine (ECF No. 81, at p. 15). See Future Tech. Today, Inc. v. OSF Healthcare
  Sys., 218 F.3d 1247, 1249 (11th Cir. 2000) (If the defendant sustains its burden to show the
  inapplicability of Florida’s long-arm statute, “the plaintiff is required to substantiate the
                                        2
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 3 of 13



  53, at pp. 18–19. As to Ermatinger, the fact remains that Plaintiffs do not allege he published the

  allegedly defamatory statements in Florida. Rather, they allege he made allegedly defamatory

  statements to D Magazine (in Texas), which in turn published those statements online and in print.6

         According to Eleventh Circuit precedent, providing information in another state to a

  magazine that allegedly distributes its publication in Florida does not bring a defendant within the

  reach of Florida’s long-arm statute. Madara v. Hall, 916 F.2d 1510, 1519 (11th Cir. 1990)

  (affirming the dismissal of a libel suit for lack of personal jurisdiction, concluding “[s]imply giving

  an interview [by telephone from New York] to a reporter [in California] is not enough to cause

  [the defendant] to anticipate being haled into court in Florida. [The defendant] was not the

  magazine’s publisher and did not control its circulation and distribution.”).

         Moreover, Ermatinger has declared he did not know at the time he gave his interview

  whether or not D Magazine was distributed in Florida. ECF No. 53-1 ¶ 10. Plaintiffs have failed

  to contest that statement in Ermatinger’s declaration by a competing declaration or other competent

  evidence. See Future Tech. Today, 218 F.3d 1249.

         Even if Ermatinger had known D Magazine might be accessible in Florida, that knowledge

  would not establish personal jurisdiction over him. Madara, 916 F.2d at 1519 (concluding that the



  jurisdictional allegations in the complaint by affidavits or other competent proof, and not merely
  reiterate the factual allegations in the complaint.”) (quoting Prentice v. Prentice Colour, Inc., 779
  F. Supp. 578, 583 (M.D. Fla. 1991)).
  6
    In support of their own motion to dismiss based upon lack of personal jurisdiction (ECF No. 56),
  the D Magazine Defendants deny that they have sufficient contacts with Florida. The D Magazine
  Defendants submitted declarations showing that of the 72,460 print copies of the article containing
  the allegedly defamatory statements, “only 124 (0.17 percent) were sent to subscribers in Florida,
  and at most 31 (0.055 percent) were sent to this district.” ECF No. 56, at p. 7. Plaintiffs have failed
  to rebut or overcome those assertions by the D Magazine Defendants. Thus, Ermatinger’s alleged
  actions are doubly removed from anything that could be considered conduct purposefully directed
  at Florida. Not only were Ermatinger’s alleged statements not directed to Florida, but the
  publication he gave an interview to did not even direct its publication toward Florida in any manner
  sufficient to satisfy due process concerns.
                                        3
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 4 of 13



  defendant’s “mere awareness, if he indeed was aware, that a small number of copies of the

  magazine might find their way to Florida is not enough to justify the exercise of personal

  jurisdiction.”). Therefore, the allegedly defamatory statements made to D Magazine in Texas

  cannot establish personal jurisdiction over Ermatinger—or any of the City Defendants—in Florida.

          B. The Alleged Phone Calls to Law Enforcement Officials in Florida.

          Plaintiffs’ statements (made for the first time in their Responses) that the City or

  Ermatinger called Florida law enforcement officials fail to establish long-arm jurisdiction over the

  City Defendants. The Responses state that “[t]he City called ahead,” and “pass[ed] the baton to

  local law enforcement” in Florida “who continued the harassment on behalf of the City.” ECF No.

  83, at p. 4; ECF No. 81, at pp. 6–7. The Responses also state that “[u]pon information and belief,

  Ermatinger contacted local law enforcement to instigate harassment against Plaintiffs upon their

  arrival to their new home.” ECF No. 83, at p. 8; ECF No. 81, at p. 8. These statements cannot form

  a basis to exercise long-arm jurisdiction over the City Defendants, for three reasons.7

          First, none of Plaintiffs’ counts is based on the alleged harassment by local police in

  Florida. Yet, for the Court to exercise personal jurisdiction, due process requires that “the litigation

  results from alleged injuries that ‘arise out of or relate to’ those activities” that a defendant

  “purposefully directed” to the forum. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985).

          Second, Ermatinger states in his declaration that he has “never contacted any person in



  7
   The statements are patently unsupported speculation. Plaintiffs level the same accusations against
  unnamed John Does and Dallas County in their Response to the County’s Motion to Dismiss. ECF
  No. 82, at p. 7 (accusing “[o]ne or two or three of the John Does in this suit” and also “the County”
  of contacting local law enforcement in Florida). Even in one of Plaintiffs’ Responses to the City
  Defendants’ Motion to Dismiss, they essentially acknowledge they are only guessing—not making
  an allegation based on facts. See DE 83, at p. 12 (“If not [Ermatinger], one of the John Does is
  behind it and minimal discovery here in Florida should quickly identify the Dallas contact,
  Ermatinger.”).

                                        4
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 5 of 13



  Florida, including any Florida police department or individual law enforcement personnel, for any

  reasons or purpose concerning Messrs. Aubrey or Vodicka.” ECF 53-1, ¶ 11. Plaintiffs have failed

  to rebut that statement in Ermatinger’s declaration by a competing declaration or other competent

  evidence. See Future Tech. Today, 218 F.3d 1249.

         Third, Plaintiffs did not allege phone calls by the City or Ermatinger in the Complaint.8

  “Plaintiffs cannot amend a complaint through an argument raised in opposition to a motion to

  dismiss.” Baker v. Warner/Chappell Music, Inc., No. 14-22403-CIV, 2017 WL 4310750, at *8

  (S.D. Fla. Sept. 28, 2017) (citing authorities).

         Therefore, the alleged harassment by local police in Florida cannot establish personal

  jurisdiction over Ermatinger—or any of the City Defendants—in Florida.

      2. Plaintiffs’ Venue Argument.

         The Responses provide no basis for venue to lie anywhere else but in Texas. Plaintiffs’

  venue argument is based on the same two meritless assertions Plaintiffs raise as to personal

  jurisdiction: allegedly defamatory statements published in D Magazine and alleged phone calls

  made to Florida law enforcement. Plaintiffs ignore that the alleged events giving rise to Plaintiffs’

  claims—including the alleged searches and seizures, and any statements made to D Magazine—

  all occurred in Texas. Therefore, even assuming the existence of allegedly defamatory statements

  published in D Magazine, and even assuming alleged phone calls were made to Florida law

  enforcement, venue would still be proper only in Texas, given that the overwhelming majority of

  alleged events occurred there. See 28 U.S.C.A. § 1391(2) (an action may be brought in “a judicial


  8
    The Complaint alleged only that “[b]eginning the first day of Plaintiffs’ arrival [as new residents
  in Florida] and for approximately three weeks following, a parade of law enforcement vehicles
  took turns parking directly in front of Plaintiffs’ new home, unexpected harassment caused by
  Defendants.” ECF No. 1, ¶ 232. No facts are alleged as to how this harassment was “caused by
  Defendants,” or which defendants are referred to.

                                        5
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 6 of 13



  district in which a substantial part of the events or omissions giving rise to the claim occurred”).

       3. Plaintiffs’ Arguments as to the Sufficiency of their Counts.

          The Responses fail to rebut, or in many cases even respond to, the City Defendants’

  arguments as to Plaintiffs’ failure to state causes of action. For these reasons, the City Defendants

  will rely on their arguments raised in their Motion to Dismiss relating to Counts IV, V, VII, XII–

  XIV, and XIX–XXIII. Only a few of the Responses’ statements warrant a reply, as follows.

          A. Counts I, XV, and XVI —Defamation.

          Plaintiffs’ declarations conclusively establish, as a matter of fact and law, that their

  defamation claims are time-barred. Specifically, Plaintiffs’ declarations clarify something the

  Complaint left vague: the publication date of the D Magazine article containing allegedly

  defamatory information provided by the City Defendants. According to the Responses and

  Plaintiffs’ declarations attached thereto, the article containing the allegedly defamatory statements

  was published in April 2017. See ECF No. 83, at pp. 6 n.2, 33, & 39; ECF No. 81, at pp. 2 n.2, 25,

  & 31.9 This action was not commenced until May 17, 2018, after the expiration of Texas’ one-year

  statute of limitations for defamation. See Tex. Civ. Prac. & Rem. Code Sect. 16.002.10 Therefore,



  9
    Plaintiffs make the same statements and declarations—as to the April publication date—in their
  response to D Magazine’s Motion to Dismiss. See ECF No. 74, at pp. 6, 28, & 33.
  10
     Plaintiffs do not make a substantive argument against the application of Texas law, which clearly
  applies, under the significant relationship test, to all of Plaintiffs’ claims, including their
  defamation claims. See, e.g., Michel v. NYP Holdings, Inc., 816 F.3d 686, 694 (11th Cir. 2016)
  (concluding “the application of New York law is plainly appropriate” where an allegedly
  defamatory article “was published in New York, regarding an event that took place in New York,
  and that allegedly caused harm to [the plaintiff’s] business interests in New York.”); see also
  Pierson v. Orlando Reg’l Healthcare Sys., Inc., No. 6:08CV466-ORL-28GJK, 2010 WL 1408391,
  at *11 (M.D. Fla. Apr. 6, 2010) (concluding California law would not apply to defamation claim
  arising from allegedly defamatory statements made in Florida: “Defendants’ injury-causing
  conduct occurred in Florida; all of the Defendants reside and do business in Florida, and Plaintiff
  formerly did so; and the parties’ relationship plainly arose, existed, and is centered in Florida.
  Indeed, there is no assertion or indication that the Defendants have any connection whatsoever to
                                        6
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 7 of 13



  Plaintiffs’ defamation claims are time-barred and should be dismissed with prejudice.

         B. Count II—Unreasonable Searches and Seizures.

         The Responses provide no basis to sustain Count II. First, one of the Responses

  characterizes the alleged searches and seizures as a “Stake-outs and High Risk Apprehension

  Operation.” ECF No. 83, at p. 20. This characterization (found nowhere in the Complaint) does

  not change the fact that, under Plaintiffs’ own allegations, they experienced only de minimis force,

  which cannot amount to a constitutional violation as a matter of law. See ECF No. 83, at p. 20.

         Second, the Responses, like the Complaint, fail to assert a lack of probable cause insofar

  as they fail to cite a false statement in the presumptively valid search warrants. Plaintiffs continue

  to argue that the following statement in Sayers’ Affidavit for Search Warrant is false: “‘It was

  alleged in the lawsuit [i.e. Tobolowsky’s defamation lawsuit against Plaintiffs] that Steven Aubrey

  threatened ‘Jihad’ the same words used to describe the wars brought by terrorists, and against his

  life which was filed in court document number 15-08135.’” ECF No. 83, at p. 17; see ECF No. 1

  ¶ 126 (quoting Sayers’ Affidavit for Search Warrant, which is the Complaint’s Exhibit E).

         The City Defendants’ Motion to Dismiss points out that Plaintiffs mischaracterize the

  meaning and context of Sayers’ statement. Sayers’ Affidavit for Search Warrant does not purport

  to accuse Aubrey of using the word “jihad” in a certain way; rather, Sayers’ affidavit refers only

  to what Tobolowsky’s lawsuit alleged concerning Aubrey’s use of the word “jihad.” As the Motion

  to Dismiss points out, “[a] Texas court of appeals has specifically found the statement concerning

  ‘jihad’ ‘accurately states allegations in Tobolowsky’s lawsuit.’” ECF No. 53, at p. 23.

         In one of the Responses, Plaintiffs claim the City Defendants are misrepresenting what the




  California other than Plaintiff, who unilaterally chose to move there.”), aff’d, 451 F. App’x 862
  (11th Cir. 2012).

                                        7
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 8 of 13



  Texas court of appeals said. ECF No. 83, at p. 21. Plaintiffs are mistaken. To be clear, here is the

  full quote from the Texas court of appeals:

         “In Tobolowsky’s lawsuit against Aubrey and Vodicka, he alleges that Aubrey
         referred to his fight with his family as ‘jihad’ and later used the same term to
         describe his battle with Tobolowsky.” On appeal, Vodicka argues that “Aubrey
         never referred to his fight as anything” and that Schoettmer “made up this ridiculous
         assertion.” The record reflects that this statement accurately states allegations in
         Tobolowsky’s lawsuit.

  Vodicka v. A.H. Belo Corp., No. 05-17-00728-CV, 2018 WL 3301592, at *4 (Tex. App. July 5,

  2018) (emphasis added).

         Therefore, the Reponses provide no basis to undermine the presumptive validity of the

  search warrants, such as could support an allegation that there was a lack of probable cause. Count

  II should be dismissed.

         C. Count III—Excessive Force.

         Plaintiffs’ argument concerning a “knock and announce” requirement fails to demonstrate

  that Count III states a cause of action. The case Plaintiffs cite, and rely upon, Wilson v. Arkansas,

  holds that “the method of an officer’s entry into a dwelling”—including whether officers fail to

  “knock and announce” before entering—is “among the factors to be considered in assessing the

  reasonableness of a search or seizure.” 514 U.S. 927, 934 (1995). “However, it is clear that the

  Wilson decision applies by its terms only to entry into homes and dwellings.” Hider v. Sheriff, No.

  99-167-P-C, 1999 WL 33117128, at *4 (D. Me. July 21, 1999). By Plaintiffs’ own allegations,

  their seizure did not occur within a dwelling. ECF No. 1, ¶¶145–153.

         Moreover, Plaintiffs fail to address any of the City Defendants’ arguments raised as to the

  lack of excessive force as a matter of law—particularly given Ermatinger and Sayers’ qualified

  immunity—and Plaintiffs’ failure to meet Monell’s pleading requirements.

         Therefore, Count III should be dismissed.

                                        8
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 9 of 13



         D. Count VI—Due Process and Equal Protection.

         In an attempt to cure their failure to allege the elements of an equal protection claim,

  Plaintiffs state for the first time in one of their Responses that “others in Dallas, Texas, with

  warrants to be detained for examination, have been treated more favorably by the City.” ECF No.

  183, at p. 22. However, this broad, conclusory statement (found nowhere in the Complaint) does

  not amount to a sufficient factual allegation that Plaintiffs “w[ere] similarly situated with others

  who received more favorable treatment, and (2) that [the] discriminatory treatment was based on

  a constitutionally protected interest such as race.” Mack v. City of High Springs, 486 F. App’x 3,

  7 (11th Cir. 2012). See Smith v. City of Sumiton, 578 F. App’x 933, 936 n.4 (11th Cir. 2014) (“for

  purposes of a Rule 12(b)(6) motion to dismiss, we do not have to take as true allegations based

  merely ‘upon information and belief.’”).

         Therefore, Count VI should be dismissed.

         E. Count VIII—Persons Under Color of Law Liability.

         Despite the fact that this count is expressly predicated on 42 U.S.C. § 1981 (ECF No. 1, at

  ¶ 330), Plaintiffs now claim they bring it under § 1983. ECF No. 83, at p. 22. Plaintiffs cannot

  change the statutory basis of their claim in a response to a motion to dismiss. Baker, 2017 WL

  4310750, at *8. Nevertheless, even if this count were some kind of § 1983 claim, it would be

  duplicative of Counts II and III, because it is predicated on the same alleged searches and seizures.

  See ECF No. 1, at ¶¶ 331–34.

         Therefore, even assuming Count VIII is a § 1983 claim, it should be dismissed for the same

  reasons Counts II and III should be dismissed.

         F. Count XII—Invasion of Privacy (Misappropriation).

         Plaintiffs’ statements about the City allegedly passing around photos of Aubrey, made for


                                        9
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 10 of 13



  the first time in one of their Responses (ECF No. 83, at p. 24), provide no basis to sustain Count

  XII. They do not amount to allegations that Plaintiffs’ names or likenesses possessed any value or

  that any of the City Defendants misappropriated them for their own use or benefit—as required to

  state a claim for misappropriation-based invasion of privacy under Texas law. See ECF No. 53, at

  p. 32.

           Therefore, Count XII should be dismissed.

           G. Count XVII (False Arrest) and XVIII (Assault and Battery).

           Plaintiffs clarify that they do not allege that Ermatinger and Sayers were among the officers

  who seized Plaintiffs. ECF No. 83, at pp. 25–26. Therefore, counts XVII for False Arrest and

  XVIII for Assault and Battery should be dismissed. See ECF No. 53, at pp. 35–37.

                                            CONCLUSION

           Plaintiffs’ Reponses fail to rebut any of the arguments raised in the City Defendants’

  Motion to Dismiss. Indeed, Plaintiffs fail to even substantively respond, or cite authority in

  opposition, to many of the City Defendants’ key arguments. What’s more, based upon Plaintiffs’

  declarations, it is clear that the defamation claims are time-barred. For all of these reasons,

  Plaintiffs’ claims against the City Defendants should be dismissed with prejudice.


                                                         Respectfully submitted,

                                                         WEISS SEROTA HELFMAN
                                                          COLE & BIERMAN, P.L.
                                                         Attorneys for the City
                                                         2525 Ponce de Leon Blvd., Suite 700
                                                         Coral Gables, Florida 33134
                                                         Telephone:     (305) 854-0800
                                                         Facsimile:     (305) 854-2323

                                                         By:     /s/ Joseph H. Serota


                                         10
                       WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 11 of 13



                                           JOSEPH H. SEROTA
                                           Florida Bar No. 259111
                                           Primary: jserota@wsh-law.com
                                           Secondary: lmartinez@wsh-law.com

                                           ERIC P. HOCKMAN
                                           Florida Bar No. 064879
                                           Primary: ehockman@wsh-law.com
                                           Secondary: szavala@wsh-law.com

                                           RICHARD B. ROSENGARTEN
                                           Florida Bar No. 0106169
                                           Primary: rrosengarten@wsh-law.com
                                           Secondary: szavala@wsh-law.com




                                   11
                 WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 12 of 13



                                        Certificate of Service

         I certify that on October 15, 2018, this document was electronically filed with the Clerk of

  Court using CM/ECF, and is also being served by U.S. Mail (or via CM/ECF if they have obtained

  authorization) upon all pro se plaintiffs and defendants identified on the below service list.

                                                By:     /s/ Joseph H. Serota

                                              Service List

           Steven B. Aubrey                                  Brian E. Vodicka
           2601 NW 3rd Ave                                   2601 NW 3rd Ave
           Wilton Manors, FL 33311                           Wilton Manors, FL 33311
           (512) 666-8004                                    (954) 716-9375
           defamationperse@gmail.com                         defamationperse@gmail.com
           Plaintiff Pro Se                                  Plaintiff Pro Se

           Stephen Charles Schoettmer, Esq.                  Demetri Anastasiadis
           4305 W. Lovers Lane                               Assistant Attorney General of Texas
           Dallas, TX 75209                                  Law Enforcement Defense Division
           (214) 228-8792                                    Office of the Attorney General
           Steve.schoettmer1@gmail.com                       P.O. Box 12548
           Defendant                                         Austin, Texas 78711
                                                             (512) 463-2080

           Peter L. Harlan, Assistant District               Tiernan Cole, Esq.
           Attorney                                          Assistant Attorney General
           133 N. Riverfront Blvd. 1319                      Office of Attorney General of Florida
           Dallas, Texas 75207                               110 SE 6th Street, FL 10
           (512) 653-3690                                    Fort Lauderdale, FL 33301
           Attorney for Defendants Melinda C.                (954) 712-4600
           Urbina, Dallas County Sheriff                     Tiernan.cole@myfloridalegal.com
           Department and Dallas County,                     Gwendolyn.hinton@myfloridalegal.com;
           Texas                                             Martine.legagneur@myfloridalegal.com
                                                             Attorney for Defendant Judge Eric
                                                             Vaughn Moye

  Continued next page




                                        12
                      WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
Case 0:18-cv-61117-BB Document 98 Entered on FLSD Docket 10/15/2018 Page 13 of 13




         Dana J. McElroy, Esq.
         Thomas & Locicero PL
         915 Middle River Drive, Suite 309
         Fort Lauderdale, FL 33304
         (954) 703-3416
         dmcelroy@tlolawfirm.com

         Jason P. Bloom, Esq.
         2323 Victory Avenue, Suite 700
         Dallas, Texas 75219
         (214) 651-5000

         Attorneys For D Magazine
         Partners, L.P. D/B/A
         D Magazine; Magazine Limited
         Partners, L.P.; Allison Media, Inc.;
         and Jamie L. Thompson




                                     13
                   WEISS SEROTA HELFMAN COLE & BIERMAN P.L.
